NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



U.S. BANK NATIONAL ASSOCIATION,              )
as Trustee, Successor in Interest to         )
WACHOVIA BANK, N.A., as Trustee              )
for MLMI2005-A8,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-917
                                             )
WELLS FARGO BANK, N.A.; WILLIAM              )
and MARSHA MORTON; CARL R.,                  )
MAKAREWICZ; OVERBROOK                        )
GARDENS ASSOCIATION, INC.,                   )
                                             )
              Appellees.                     )
                                             )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Jacqueline J. Brown and Sean P.
Belmudez of Clarfield, Okon & Salomone,
P.L., Tampa, for Appellant.

Dean A. Morande and Michael K. Winston
of Carlton Fields Jorden Burt, P.A., West
Palm Beach, for Appellee Wells Fargo
Bank, N.A.

Joseph A. Heintz, Jr., Port Charlotte, for
Appellees William and Marsha Morton.
Robert M. Pretschner and Joel W. Walters
of Walters Levine & Lozano, Sarasota,
for Appellee Carl R. Makarewicz.

No appearance for Appellee Overbrook
Gardens Association, Inc.



PER CURIAM.


            Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                       -2-